Order, entered on August 25, 1961, granting the plaintiff’s motion to remove the action to the Supreme Court, unanimously reversed, on the law, the facts and in the exercise of discretion, with $20 costs and disbursements to the appellant, and the motion denied. The moving papers do not demonstrate that the jurisdiction of the Municipal Court is insufficient to permit an award adequate to compensate for the injuries allegedly sustained. Concur — Breitel, J. P., Rabin, Valente, McNally and Eager, JJ.